IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-14-00024-CV

                          IN RE RIGOBERTO A. DELGADO


                                    Original Proceeding



                              MEMORANDUM OPINION


       The petition for writ of mandamus is denied, and the motion for emergency

relief is dismissed as moot.1



                                                      REX D. DAVIS
                                                      Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied; motion dismissed
Opinion delivered and filed January 30, 2014
[OT06]


1
  Nothing herein should be construed as a decision on the merits or appeal of a subsequent application
for guardianship.